USCA4 Appeal: 22-6194      Doc: 9         Filed: 08/26/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6194


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        IRBY GENE DEWITT,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge. (4:04-cr-00795-TLW-4)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Irby Gene Dewitt, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6194      Doc: 9         Filed: 08/26/2022     Pg: 2 of 2




        PER CURIAM:

               Irby Gene Dewitt appeals the district court’s order denying relief on his 18 U.S.C.

        § 3582(c)(1)(A)(i) motion for compassionate release. Upon review, we discern no abuse

        of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

        § 3553(a) sentencing factors, compassionate release was not warranted. See United States

        v. Kibble, 992 F.3d 326, 329-31 (4th Cir.) (providing standard of review and outlining steps

        for evaluating compassionate release motions), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm the district court’s order. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2